UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Semiannual Report to Shareholders DWS Global Inflation Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Consolidated Portfolio Summary 8 Consolidated Investment Portfolio 17 Consolidated Statement of Assets and Liabilities 19 Consolidated Statement of Operations 21 Consolidated Statement of Changes in Net Assets 22 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 45 Information About Your Fund's Expenses 47 Other Information 48 Advisory Agreement Board Considerations and Fee Evaluation 53 Account Management Resources 55 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary March 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 0.39% –8.21% 3.96% 3.81% Adjusted for the Maximum Sales Charge (max 2.75% CDSC) –2.37% –10.73% 3.38% 3.48% Barclays U.S. Treasury: U.S. TIPS Index† –0.09% –6.49% 4.91% 4.79% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 0.02% –8.82% 3.20% 3.03% Adjusted for the Maximum Sales Charge (max 4.00% load) –3.96% –11.54% 3.02% 3.03% Barclays U.S. Treasury: U.S. TIPS Index† –0.09% –6.49% 4.91% 4.79% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 0.02% –8.81% 3.19% 3.05% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.97% –8.81% 3.19% 3.05% Barclays U.S. Treasury: U.S. TIPS Index† –0.09% –6.49% 4.91% 4.79% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 No Sales Charges 0.52% –7.90% 4.21% 4.02% Barclays U.S. Treasury: U.S. TIPS Index† –0.09% –6.49% 4.91% 4.79% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 No Sales Charges 0.52% –7.93% 4.27% 4.09% Barclays U.S. Treasury: U.S. TIPS Index† –0.09% –6.49% 4.91% 4.79% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.00%, 1.80%, 1.75%, 0.86% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through March 31, 2014, which is based on the performance period of the life of the Fund. † The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 3/31/14 $ 9/30/13 $ Distribution Information as of 3/31/14 Income Dividends, Six Months $ Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Consolidated Portfolio Summary (Unaudited) Consolidated Investment Portfolio as of March 31, 2014 (Unaudited) Principal Amount ($)(a) Value ($) Government & Agency Obligations 92.4% Sovereign Bonds 14.1% Japanese Government CPI Linked Bond, Series 17, 0.1%, 9/10/2023 JPY Province of Manitoba, Canada, 4.05%, 9/5/2045 CAD Republic of Singapore, 3.375%, 9/1/2033 SGD United Kingdom Gilt Inflation Linked, Series 3MO, 0.125%, 3/22/2024 GBP U.S. Treasury Obligations 78.3% U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 1.75%, 1/15/2028 2.125%, 2/15/2040 2.125%, 2/15/2041 2.375%, 1/15/2025 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2017 0.125%, 7/15/2022 1.125%, 1/15/2021 1.375%, 1/15/2020 U.S. Treasury Notes: 1.0%, 8/31/2016 (b) (d) 1.0%, 9/30/2016 Total Government & Agency Obligations (Cost $101,808,262) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $32,937) Asset-Backed 1.0% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.204%*, 12/25/2034 (Cost $1,083,034) Short-Term U.S. Treasury Obligations 2.8% U.S. Treasury Bills: 0.132%**, 3/5/2015 0.065%**, 8/14/2014 (c) 0.06%**, 8/14/2014 (c) 0.146%**, 6/26/2014 (d) 0.073%**, 8/21/2014 (d) Total Short-Term U.S. Treasury Obligations (Cost $3,149,370) Shares Value ($) Cash Equivalents 2.1% Central Cash Management Fund, 0.05% (e) (Cost $2,341,654) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $108,415,257)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $108,941,347. At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $1,004,465. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,320,743 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,316,278. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) At March 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (c) At March 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At March 31, 2014, this security has been pledged, in whole or in part, as collateral for open commodity-linked swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. CPI: Consumer Price Index At March 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 6/19/2014 ) 3 Month Euro Euribor Interest Rate Futures EUR 3/16/2015 1 ) 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 3/16/2015 2 ) 3 Month Euroyen Futures JPY 3/16/2015 2 24 3 Month Sterling (Short Sterling) Interest Rate Futures GBP 3/18/2015 2 ) 5 Year U.S. Treasury Note USD 6/30/2014 61 ) 90 Day Eurodollar USD 3/16/2015 2 ) ASX 90 Day Bank Accepted Bills AUD 3/12/2015 2 ) Copper Futures USD 6/6/2014 3 ) Copper Futures USD 6/13/2014 8 Total net unrealized depreciation ) At March 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 6/19/2014 20 ) 2 Year U.S. Treasury Note USD 6/30/2014 40 Aluminum Futures USD 6/6/2014 10 ) Aluminum Futures USD 6/13/2014 30 ) Palladium Futures USD 6/26/2014 10 ) Sugar No.11 Futures USD 4/30/2014 20 U.S. Treasury Long Bond USD 6/19/2014 8 Ultra Long U.S. Treasury Bond USD 6/19/2014 55 ) United Kingdom Long Gilt Bond GBP 6/26/2014 60 ) Total net unrealized depreciation ) At March 31, 2014, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 4.064% – Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Put Options Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.033% – Receive Floating — LIBOR 10/24/2014 10/24/2044 2 10/22/2014 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 4 1/26/2015 ) Pay Fixed — 3.093% – Receive Floating — LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at March 31, 2014 was $100,738. At March 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 5/13/2014 5/13/2044 Fixed — 4.064% Floating — LIBOR ) ) 12/30/2014 12/30/2019 Fixed — 2.522% Floating — LIBOR ) ) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2044 Floating — LIBOR Fixed — 4.081% 12/30/2014 12/30/2016 Floating — LIBOR Fixed — 1.173% Total net unrealized depreciation ) At March 31, 2014, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (g) Long Positions 4/16/2014 4 % Barclays Spread Index — 022 ) 4/16/2014 2 % Citi Custom Beta 01 ) 4/16/2014 5 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/16/2014 10 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/16/2014 3 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/16/2014 2 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/16/2014 6 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/16/2014 7 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 4/16/2014 5 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 4/14/2014 5 % JPMorgan Brent Volement Strategy 4/18/2014 5 % JPMorgan WTI Volement Strategy 4/16/2014 8 % Merrill Lynch Commodity Strategy Index ) 4/16/2014 9 % UBS Custom Commodity Index ) Short Position 4/16/2014 6 % Dow Jones-UBS Commodity Index Total net unrealized appreciation (g) There are no upfront payments on commodity-linked swaps listed above, therefore, unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 BNP Paribas 4 Barclays Bank PLC 5 JPMorgan Chase Securities, Inc. 6 Macquarie Bank Ltd. 7 The Goldman Sachs & Co. 8 Bank of America 9 UBS AG 10 Canadian Imperial Bank of Commerce LIBOR: London Interbank Offered Rate As of March 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 4/3/2014 Australia & New Zealand Banking Group Ltd. USD NZD 4/3/2014 Australia & New Zealand Banking Group Ltd. SEK NOK 4/7/2014 Nomura International PLC JPY USD 4/10/2014 Nomura International PLC SEK USD 4/10/2014 Barclays Bank PLC USD JPY 4/11/2014 Barclays Bank PLC JPY USD 4/11/2014 UBS AG USD CAD 4/14/2014 Australia & New Zealand Banking Group Ltd. JPY NZD 4/14/2014 Nomura International PLC USD AUD 4/22/2014 Australia & New Zealand Banking Group Ltd. USD CAD 4/22/2014 BNP Paribas USD CAD 4/22/2014 JPMorgan Chase Securities, Inc. SEK GBP 4/22/2014 Barclays Bank PLC USD NOK 4/22/2014 Citigroup, Inc. USD SEK 4/22/2014 Citigroup, Inc. CAD USD 4/22/2014 Australia & New Zealand Banking Group Ltd. JPY USD 4/22/2014 JPMorgan Chase Securities, Inc. SEK USD 4/22/2014 Barclays Bank PLC USD CAD 4/23/2014 7 Nomura International PLC USD GBP 4/23/2014 Citigroup, Inc. USD GBP 4/23/2014 Nomura International PLC USD NOK 4/23/2014 Barclays Bank PLC CAD USD 4/23/2014 UBS AG JPY USD 4/23/2014 Nomura International PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty AUD USD 4/3/2014 ) Barclays Bank PLC AUD USD 4/3/2014 ) Citigroup, Inc. NZD USD 4/3/2014 ) Nomura International PLC USD EUR 4/7/2014 ) Barclays Bank PLC NOK SEK 4/7/2014 ) Citigroup, Inc. EUR USD 4/7/2014 ) Nomura International PLC USD JPY 4/10/2014 ) UBS AG USD SEK 4/10/2014 ) Barclays Bank PLC NZD JPY 4/14/2014 ) Australia & New Zealand Banking Group Ltd. CAD USD 4/14/2014 ) Barclays Bank PLC USD JPY 4/22/2014 ) JPMorgan Chase Securities, Inc. USD JPY 4/22/2014 ) BNP Paribas AUD USD 4/22/2014 ) Australia & New Zealand Banking Group Ltd. AUD USD 4/22/2014 ) Nomura International PLC GBP USD 4/23/2014 ) Nomura International PLC NOK USD 4/23/2014 ) Commonwealth Bank of Australia SGD USD 4/23/2014 ) Citigroup, Inc. SGD USD 4/23/2014 ) Barclays Bank PLC CAD USD 4/23/2014 ) BNP Paribas Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, interest rate swap contracts, commodity-linked swap contracts, forward foreign currency exchange contacts and written options contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Government & Agency Obligations $
